David A. Chami, Esq.
PRICE LAW GROUP, APC
8245 N 85th Way
Scottsdale, AZ 85258
T: (818) 600-5515
F: (818) 600-5415
david@pricelawgroup.com
Attorneys for Plaintiff,
Luanne Stoeger




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


LUANNE STOEGER,                             Case No. 1:19-cv-427
              Plaintiff,                    COMPLAINT AND DEMAND FOR
                                            JURY TRIAL FOR VIOLATIONS OF:
      v.
                                            1. Telephone Consumer Protection Act,
                                               47 U.S.C. § 227 et seq.;
CAPITAL ONE BANK (USA), N.A.,               2. WIS. STAT. ANN. § 427.101 et seq.; and
                                            3. WIS. STAT. ANN. § 995.50 et seq.
             Defendant.                        (Intrusion Upon Seclusion)




                 COMPLAINT AND DEMAND FOR JURY TRIAL
      Plaintiff Luanne Stoeger (“Plaintiff”), by and through her attorneys, alleges the
following against Capital One Bank (USA), N.A. (“Defendant”):
                                  INTRODUCTION
1.    Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates the
use of automated telephone equipment. Among other things, the TCPA prohibits certain




                                                       COMPLAINT AND DEMAND FOR JURY TRIAL
                                         -1-
           Case 1:19-cv-00427-WCG Filed 03/25/19 Page 1 of 7 Document 1
unsolicited marketing calls, restricts the use of automatic dialers or prerecorded messages,
and delegates rulemaking authority to the Federal Communications Commission (“FCC”).
2.     Count II of Plaintiff’s Complaint is based upon Wisconsin Consumer Act
(“WCA”), WIS. STAT. ANN. § 427.101 et seq., which prohibits debt collectors from
engaging in abusive, deceptive and unfair practices in connection with the collection of
consumer debts.
3.     Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts and WIS.
STAT. ANN. § 995.50 et seq.
                             JURISDICTION AND VENUE
4.     Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28 U.S.C. § 1331.
5.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the
events or omissions giving rise to the claim occurred in this District. Because Defendant
transacts business here, personal jurisdiction is established.
                                         PARTIES
6.     Plaintiff is a natural person residing in Green Bay, Brown County, Wisconsin.
7.     Defendant is a financial institution and a debt collector–as that term is defined in
WIS. STAT. ANN. § 427.10(3)–with its principal place of business located in McLean,
Virginia.
8.     Defendant acted through its agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
                              FACTUAL ALLEGATIONS
9.     In or around May 2018, in an attempt to collect on one or more alleged consumer
accounts, Defendant began calling Plaintiff on her cellular phone number ending in 1735.
10.    Defendant called primarily from (800) 955-6600.
11.    Upon information and belief, Defendant owns and operates the phone number.




                                             -2-
            Case 1:19-cv-00427-WCG Filed 03/25/19 Page 2 of 7 Document 1
12.    On or about May 31, 2018, at 5:56 p.m., Plaintiff received a call on her cell phone
from (800) 955-6600. During this conversation, Plaintiff spoke with a representative and
unequivocally revoked consent to be contacted any further.
13.    Despite revoking consent, Plaintiff continued to receive phone calls from
Defendant.
14.    On or about September 16, 2018, Plaintiff received a call on her cell phone from
(800) 955-6600. During this call Plaintiff informed the representative that she was going
through a financial hardship and once again unequivocally requested not to be contacted
on her cell phone any further.
15.    Despite Plaintiff’s pleas, Defendant continued to call Plaintiff on her cell phone
without consent.
16.    Between May 30, 2018 and October 18, 2018, Defendant willfully called Plaintiff
on her cellular phone approximately one hundred fifteen (115) times to annoy and harass
Plaintiff and invaded her right to be free from such harassment.
17.    Each time Plaintiff received a phone call from Defendant there was a brief pause
prior to speaking with a representative, indicating the use of an automatic telephone
dialing system.
18.    Upon information and belief, Defendant also left pre-recorded or artificial voice
messages for Plaintiff, further indicating the use of an automatic telephone dialing system.
19.    Plaintiff has been struggling financially and has been working hard to stay on top
of her financial obligations.
20.    Plaintiff has been on disability and has been struggling to pay her bills with the
limited income.
21.    As such, Plaintiff is under an immense amount of stress and Defendant’s calls have
only exacerbated her stress.
22.    Due to Defendant’s actions, Plaintiff has suffered emotional distress, invasion of
privacy, and actual damages.


                                            -3-
         Case 1:19-cv-00427-WCG Filed 03/25/19 Page 3 of 7 Document 1
                                        COUNT I
                    (Violations of the TCPA, 47 U.S.C. § 227 et seq.)
23.    Plaintiff incorporates by reference paragraphs one (1) through twenty-two (22) of
this Complaint as though fully stated herein.
24.    Defendant violated the TCPA. Defendant’s violations include, but are not limited
to the following:
       a.      Within four years prior to the filing of this action, on multiple occasions,
       Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii), which states in pertinent
       part, “It shall be unlawful for any person within the United States . . . to make any
       call (other than a call made for emergency purposes or made with the prior express
       consent of the called party) using any automatic telephone dialing system or an
       artificial or prerecorded voice — to any telephone number assigned to a . . . cellular
       telephone service . . . or any service for which the called party is charged for the
       call.
       b.      Within four years prior to the filing of this action, on multiple occasions,
       Defendant willfully and/or knowingly contacted Plaintiff using an artificial or
       prerecorded voice or an automatic telephone dialing system and as such, Defendant
       knowing and/or willfully violated the TCPA.
25.    As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled to an
award of five hundred dollars ($500.00) in statutory damages, for each and every violation,
pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant knowingly and/or
willfully violated the TCPA, Plaintiff is entitled to an award of one thousand five hundred
dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and
47 U.S.C. § 227(b)(3)(C).
//
//
//


                                            -4-
            Case 1:19-cv-00427-WCG Filed 03/25/19 Page 4 of 7 Document 1
                                          COUNT II
                     (Violations of WIS. STAT. ANN. § 427.101 et seq.)
26.    Plaintiff incorporates by reference paragraphs one (1) through twenty- two (22) of
this Complaint as though fully stated herein.
27.    Defendant violated the WCA. Defendant’s violations include, but are not limited
to, the following:
       a.      Defendant violated WIS. STAT. ANN. § 427.104(g) by “[c]ommunicat[ing]
       with the customer or a person related to the customer with such frequency or at
       such unusual hours or in such a manner as can reasonably be expected to threaten
       or harass the customer.”
28.    Defendant’s acts, as described above, were done intentionally with the purpose of
coercing Plaintiff to pay the alleged debt.
29.    As a result of the foregoing violations of the WCA, Defendant is liable to Plaintiff
for actual damages, statutory damages, and reasonable attorneys’ fees and costs.
                                         COUNT III
                 (Intrusion Upon Seclusion, WIS. STAT. ANN. § 995.50)
30.    Plaintiff incorporates by reference paragraphs one (1) through twenty- nine (29) of
this Complaint as though fully stated herein.
31.    WIS. STAT. ANN. § 995.50(2)(a) defines an invasion of privacy as an “[i]ntrusion
upon the privacy of another of a nature highly offensive to a reasonable person, in a place
that a reasonable person would consider private….”
32.    WIS. STAT. ANN. § 995.50(3) incorporates the common law of privacy, such as the
Restatement of the Law, Second, Torts.
33.    Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion
as, “One who intentionally intrudes… upon the solitude or seclusion of another, or his
private affairs or concerns, is subject to liability to the other for invasion of privacy, if the
intrusion would be highly offensive to a reasonable person.”


                                              -5-
            Case 1:19-cv-00427-WCG Filed 03/25/19 Page 5 of 7 Document 1
34.    Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
limited to, the following:
       a.      Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s
       solitude and seclusion by engaging in harassing phone calls in an attempt to collect
       on an alleged debt despite numerous requests for the calls to cease.
       b.      The number and frequency of the telephone calls to Plaintiff by Defendant
       after several requests for the calls to cease constitute an intrusion on Plaintiff's
       privacy and solitude.
       c.      Defendant’s conduct would be highly offensive to a reasonable person as
       Plaintiff received calls that often interrupted Plaintiff’s work and sleep schedule.
       d.      Defendant’s acts, as described above, were done intentionally with the
       purpose of coercing Plaintiff to pay the alleged debt.
35.    As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
Plaintiff for actual damages and attorneys’ fees.
36.    Plaintiff is informed and believes such acts directed towards Plaintiff were carried
out with a conscious disregard of Plaintiff’s right to be free from such behavior, such as
to constitute oppression, fraud or malice pursuant to CAL. CIV. CODE § 3294, entitling
Plaintiff to punitive damages in the amount appropriate to punish and set an example of
Defendant.
                                 PRAYER OF RELIEF
       WHEREFORE, Plaintiff Luanne Stoeger, respectfully requests judgment be
entered against Defendant Capital One Bank (USA), N.A. for the following:
A.     Statutory damages of $500.00 for each and every negligent violation of the TCPA
pursuant to 47 U.S.C. § 227(b)(3)(B);
B.     Statutory damages of $1500.00 for each and every knowing and/or willful violation
of the TCPA pursuant to 47 U.S.C. § 227(b)(3);
C.     Statutory damages of $1,000.00 pursuant to WIS. STAT. ANN. § 425.304;


                                            -6-
            Case 1:19-cv-00427-WCG Filed 03/25/19 Page 6 of 7 Document 1
D.    Actual damages pursuant to WIS. STAT. ANN. § 425.304;
E.    Costs and reasonable attorneys’ fees pursuant to WIS. STAT. ANN. § 425.308;
F.    Reasonable attorneys’ fees pursuant to WIS. STAT. ANN. § 995.50(1)(c);
G.    Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed
under the law; and
H.    Any other relief that this Honorable Court deems appropriate.
      Respectfully submitted this 25th day of March 2019.

                                               PRICE LAW GROUP, APC

                                               By:/s/ David A. Chami .
                                               David A. Chami, Esq.
                                               8245 N 85th Way
                                               Scottsdale, AZ 85258
                                               T: (818) 600-5515
                                               F: (818) 600-5415
                                               david@pricelawgroup.com
                                               Attorneys for Plaintiff
                                               Luanne Stoeger




                                         -7-
        Case 1:19-cv-00427-WCG Filed 03/25/19 Page 7 of 7 Document 1
